       Case 3:19-cv-00610-RAR Document 23 Filed 07/23/20 Page 1 of 12



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

                                     :
LINDA D'AGOSTINO,                    :
                                     :
     plaintiff,                      :
                                     :
v.                                   :   CASE NO. 3:19-cv-00610(RAR)
                                     :
NANCY A. BERRYHILL, 1                :
ACTING COMMISSIONER OF               :
SOCIAL SECURITY,                     :
                                     :
     defendant.                      :



                       RULING ON PENDING MOTIONS

       Linda D'Agostino (“plaintiff”) appeals the final decision

of the Commissioner of Social Security (“the Commissioner”)

pursuant to 42 U.S.C. § 405(g).       The Commissioner denied

plaintiff’s application for Social Security Disability Benefits

in a decision dated March 1, 2019.        Plaintiff timely appealed to

this Court.    Currently pending are plaintiff’s motion for an

order reversing or remanding her case for a hearing (Dkt. #17-2)

and defendant’s motion to affirm the decision of the

Commissioner.     (Dkt. #21-1.)

       For the reasons that follow, the plaintiff’s motion to

reverse, or in the alternative, remand is GRANTED and the

Commissioner’s motion to affirm is DENIED.



1 Andrew Saul is the new Commissioner of Social Security and has
been added as a party to this action automatically.
     Case 3:19-cv-00610-RAR Document 23 Filed 07/23/20 Page 2 of 12



                               STANDARD

     “A district court reviewing a final . . . decision [of the

Commissioner of Social Security] pursuant to section 205(g) of

the Social Security Act, 42 U.S.C § 405(g), is performing an

appellate function.”    Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).   “The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence,

[are] conclusive . . . .”    42 U.S.C. § 405(g).      Accordingly, the

court may not make a de novo determination of whether a

plaintiff is disabled in reviewing a denial of disability

benefits.   Id.; Wagner v. Sec’y of Health and Human Servs., 906

F.2d 856, 860 (2d Cir. 1990).     Rather, the court’s function is

to ascertain whether the Commissioner applied the correct legal

principles in reaching her conclusion, and whether the decision

is supported by substantial evidence.      Johnson v. Bowen, 817

F.2d 983, 985 (2d Cir. 1987).

     Therefore, absent legal error, this court may not set aside

the decision of the Commissioner if it is supported by

substantial evidence.    Berry v. Schweiker, 675 F.2d 464, 467 (2d

Cir. 1982).   Further, if the Commissioner’s decision is

supported by substantial evidence, that decision will be

sustained, even where there may also be substantial evidence to

support the plaintiff’s contrary position.       Schauer v.

Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).


                                   2
      Case 3:19-cv-00610-RAR Document 23 Filed 07/23/20 Page 3 of 12



     The Second Circuit Court of Appeals has defined substantial

evidence as “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”        Williams on

Behalf of Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

Substantial evidence must be “more than a scintilla or touch of

proof here and there in the record.”       Williams, 859 F.2d at 258.

     The Social Security Act (“SSA”) provides that benefits are

payable to an individual who has a disability.         42 U.S.C. §

423(a)(1).   “The term ‘disability’ means . . . [an] inability to

engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment. . . .”           42

U.S.C. § 423(d)(1).    In order to determine whether a claimant is

disabled within the meaning of the SSA, the ALJ must follow a

five-step evaluation process as promulgated by the Commissioner. 2


2 The five steps are as follows: (1) the Commissioner considers
whether the claimant is currently engaged in substantial gainful
activity; (2) if not, the Commissioner considers whether the
claimant has a “severe impairment” which limits his or her
mental or physical ability to do basic work activities; (3) if
the claimant has a “severe impairment,” the Commissioner must
ask whether, based solely on the medical evidence, the claimant
has an impairment listed in Appendix 1 of the regulations. If
the claimant has one of these enumerated impairments, the
Commissioner will automatically consider him or her disabled,
without considering vocational factors such as age, education,
and work experience; (4) if the impairment is not “listed” in
the regulations, the Commissioner then asks whether, despite the
claimant’s severe impairment, he or she has the residual
functional capacity to perform his or her past work; and (5) if
the claimant is unable to perform his or her past work, the

                                    3
     Case 3:19-cv-00610-RAR Document 23 Filed 07/23/20 Page 4 of 12



     In order to be considered disabled, an individual’s

impairment must be “of such severity that he is not only unable

to do his previous work but cannot . . . engage in any other

kind of substantial gainful work which exists in the national

economy.”   42 U.S.C. § 423(d)(2)(A).          “[W]ork which exists in

the national economy means work which exists in significant

numbers either in the region where such individual lives or in

several regions of the country.”       Id. 3

                         PROCEDURAL HISTORY

     Plaintiff initially filed for disability insurance benefits

under Title II on July 24, 2014.       (R. 495.) 4    Plaintiff alleged a

disability onset date of January 1, 2007.           (R. 318.)    At the

time of application, plaintiff alleged that she suffered from

post-traumatic stress disorder (“PTSD”), major depression,

multiple joint arthritis, degenerative disc disease, and

cervical spine impairment.    (R. 318–19.)         The initial



Commissioner then determines whether there is other work which
the claimant could perform. The Commissioner bears the burden
of proof on this last step, while the claimant has the burden on
the first four steps. 20 C.F.R. § 416.920(a)(4)(i)-(v).
3The determination of whether such work exists in the national
economy is made without regard to: 1) “whether such work exists
in the immediate area in which [the claimant] lives;” 2)
“whether a specific job vacancy exists for [the claimant];” or
3) “whether [the claimant] would be hired if he applied for
work.” Id.

4 The Court cites pages within the administrative record as “R.
___.”

                                   4
        Case 3:19-cv-00610-RAR Document 23 Filed 07/23/20 Page 5 of 12



application was denied on September 23, 2014, and again upon

reconsideration on January 18, 2015.          (R. 307–16, 362–365).

Plaintiff then filed for an administrative hearing which was

held by ALJ Ronald J. Thomas (hereinafter the “ALJ”) on July 18,

2016.    (R. 282-306.)    The ALJ issued an unfavorable decision on

November 28, 2016.      (R. 330–347.)     Plaintiff filed a request for

review with the Appeals Council on December 7, 2016.            (R. 418.)

The Decision Review Board granted plaintiff’s request for review

and vacated the hearing decision on December 29, 2017.            (R. 354–

358.)

     A new hearing was held before the ALJ on August 3, 2018.

(R. 249–281.)     The ALJ issued a second unfavorable decision on

September 26, 2018.      (R. 8–24.)    Plaintiff filed a request for

review with the Appeals Council on November 20, 2018.            (R. 493–

494.)    The Decision Review Board denied plaintiff’s request for

review on March 1, 2019.       (R. 1–4.)    Plaintiff then filed this

action seeking judicial review.        (Dkt. #17-2.)

                                 DISCUSSION

     Plaintiff argues that the ALJ failed to develop the record

and improperly examined plaintiff’s symptoms of pain; the ALJ’s

step five findings are unsupported by substantial evidence; and

the ALJ’s evaluation of the record was flawed.           (Pl. Br. 1, 8,

19, 20.)    Based on the following, the Court finds that the ALJ

failed to develop the record.         The Court therefore remands the


                                      5
       Case 3:19-cv-00610-RAR Document 23 Filed 07/23/20 Page 6 of 12



ALJ’s decision without considering plaintiff’s remaining

arguments.

  I.     The ALJ Failed to Develop the Record

       Plaintiff argues that the ALJ failed to develop the record

by not requesting medical source statements from plaintiff’s

treating physicians, Dr. Levy and Dr. Marino.         (Pl. Br. 1–2.)

Plaintiff argues that the ALJ had a duty to develop the record

as no treating physicians opined on plaintiff’s physical

limitations.    (Pl. Br. 6.)    The Court agrees.

       An ALJ has an affirmative duty to develop the record “in

light of ‘the essentially non-adversarial nature of a benefits

proceeding.’”    Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996)

(quoting Echevarria v. Secretary of HHS, 685 F.2d 751, 755 (2d

Cir. 1982)); see also Swiantek v. Commissioner, 588 F. App’x 82,

83-84 (2d Cir. 2015).     “When an unsuccessful claimant files a

civil action on the ground of inadequate development of the

record, the issue is whether the missing evidence is

significant.”    Santiago v. Astrue, No. 3:10-cv-937(CFD), 2011 WL

4460206, at *2 (D. Conn. Sept. 27, 2011) (citing Pratts v.

Chater, 94 F.3d 34, 37–38 (2d Cir. 1996)).

       A court must remand “where ‘the medical records obtained by

the ALJ do not shed any light on the [claimant's RFC], and

[where] the consulting doctors did not personally evaluate’ the

claimant.”    Martinez v. Berryhill, No. 3:17-cv-843 (SRU), 2019


                                     6
     Case 3:19-cv-00610-RAR Document 23 Filed 07/23/20 Page 7 of 12



WL 1199393, at *11 (D. Conn. Mar. 14, 2019) (quoting Guillen v.

Berryhill, 697 F. App'x 107, 108-09 (2d Cir. 2017) (summary

order)).   “The record is insufficient when ‘[t]he medical

records discuss [the claimant’s] illnesses and suggest treatment

for them, but offer no insight into how [the] impairments affect

or do not affect [the claimant’s] ability to work, or [his]

ability to undertake the activities of daily life.’”         Martinez,

2019 WL 1199393, at *11 (alterations in original) (quoting

Guillen, 697 F. App'x at 109).

     The ALJ is not required to obtain an opinion from the

plaintiff’s treating source where the ALJ’s opinion is

consistent with a consultative examiner and “the ALJ also [has]

all of the treatment notes from” the plaintiff’s treating

physician.   Pellam v. Astrue, 508 Fed. Appx. 87, 89–90 (2d Cir.

2013).

     Plaintiff argues that an obvious gap in the record existed

because none of plaintiff’s medical records examine her physical

limitations.   (Pl. Br. 6.)   Further, plaintiff argues that the

record was incomplete because Dr. Marino’s treatment notes were

largely illegible, such that the ALJ could not make a

determination as to her physical limitations without a medical

source statement from Dr. Marino.      (Pl. Br. 7.)

     In Guillen, the Second Circuit found that the ALJ failed to

develop the record because “the medical records obtained by the


                                   7
     Case 3:19-cv-00610-RAR Document 23 Filed 07/23/20 Page 8 of 12



ALJ do not shed any light on Guillen's residual functional

capacity, and the consulting doctors did not personally evaluate

Guillen.”     Guillen v. Berryhill, 697 Fed. Appx. 107, 108–109

(2d Cir. 2017).    The Court noted that “[t]he medical records

discuss her illnesses and suggest treatment for them, but offer

no insight into how her impairments affect or do not affect her

ability to work, or her ability to undertake her activities of

everyday life.”    Id. at 109.

     Like Guillen, the record here contains no opinions from any

of plaintiff’s treating physicians regarding her physical

limitations and the consulting doctors did not personally

evaluate plaintiff.    (R. 21–22.)       Further, the medical records

discuss plaintiff’s illnesses and suggest treatment for them but

offer no insight into how plaintiff’s impairments affect or do

not affect her ability to work or undertake the activities of

daily life.

     The Commissioner responds by arguing that the record was

fully developed because it was 2,135 pages long.         (Def. Br. 3.)

Although the Commissioner cites and relies upon cases in which

courts have characterized the record as voluminous, it is worth

noting that a record may be voluminous but still lack important

information.   See Johnson v. Astrue, 811 F. Supp. 2d 618, 629–31

(E.D.N.Y. 2011) (remanding and directing the ALJ to develop the

record by obtaining RFC assessments from claimant’s treating


                                     8
     Case 3:19-cv-00610-RAR Document 23 Filed 07/23/20 Page 9 of 12



sources, even though the record contained over one-hundred pages

of well-documented medical evidence covering over a three-year

period).   The Commissioner does not present any medical records

that demonstrate plaintiff’s physical limitations.

     The Commissioner relies on Crespo v. Comm'r of Soc. Sec. as

support that a voluminous record is fully developed per se

despite a lack of opinion evidence from plaintiff’s treating

physicians.   (Def. Br. 4.)   However, the court in Crespo

highlighted that the voluminous record was fully developed

because it contained “400 pages of medical records, including

treating APRN and physician’s notes; a consultative examiner’s

report; non-consultative examinations from the state agency; and

Crespo’s testimony.”   Crespo v. Comm'r of Soc. Sec., No. 3:18-

CV-00435 (JAM), 2019 WL 4686763, at *4 (D. Conn. Sept. 25,

2019).   The court highlighted the significance of the record

containing both a consultative examiner’s opinion and supporting

treatment notes in determining whether the ALJ was obligated to

further develop the record.    Id. (citing Pellam v. Astrue, 508

F. App'x 87, 90 (2d Cir. 2013)).

     Unlike Crespo, the record here was not supported by either

a consultative examiner’s opinion or the treating physician’s

notes.   The ALJ only cited raw medical data and failed to

incorporate evidence demonstrating that plaintiff’s allegations

of pain and asserted limitations were inconsistent with the


                                   9
     Case 3:19-cv-00610-RAR Document 23 Filed 07/23/20 Page 10 of 12



record.   (R. 19–21.)   The ALJ noted that plaintiff strained her

back pulling a 25-pound turkey from the oven but asserts that

plaintiff is capable of performing medium work, which includes

frequently lifting of up to 25-pounds.       (R. 16, 18, 676–77); 20

C.F.R. § 404.1567(c).    The ALJ may have noted the one piece of

medical evidence that reflects on plaintiff’s ability to work

and undertake activities of daily living, however, the ALJ

rejected the treating physician’s finding in favor of his own

interpretation of the raw medical data.       The ALJ merely relied

on plaintiff’s x-rays, MRIs, and proscribed treatment to

establish plaintiff’s RFC.     Such an analysis is improper.

Primes v. Colvin, No. 6:15-cv-06431(MAT), 2016 U.S. Dist. LEXIS

14287, at *10–11 (W.D.N.Y. Feb. 5, 2016)(the ALJ may not play

doctor and fill in gaps in the record with his lay opinion).

     The medical records merely discuss plaintiff’s illnesses

and suggest treatment for those illnesses.       However, the records

offer no insight into how plaintiff’s impairments affect or do

not affect her ability to work or undertake the activities of

daily life.   Therefore, the record required a medical opinion

from plaintiff’s treating physicians or an examining consulting

physician.    As the ALJ did not request such an opinion, the ALJ

failed to develop the record.     The Court must therefore remand.




                                   10
      Case 3:19-cv-00610-RAR Document 23 Filed 07/23/20 Page 11 of 12



    II.   The Court Will Not Consider Plaintiff’s Remaining
          Arguments

      In light of the Court’s findings above, it need not reach

the merits of plaintiff’s remaining arguments.         Therefore, this

matter is remanded to the Commissioner for further

administrative proceedings consistent with this Ruling.           On

remand, the Commissioner will address the other claims of error

not discussed herein. 5

                               CONCLUSION

      Based on the foregoing reasons, plaintiff’s motion for an

order to remand the Commissioner’s decision (Dkt. #17-2) is

GRANTED and the Commissioner’s motion to affirm that decision

(Dkt. #21-1) is DENIED.

      This is not a recommended ruling.       The consent of the

parties allows this magistrate judge to direct the entry of a

judgment of the district court in accordance with the Federal

Rules of Civil Procedure.      Appeals can be made directly to the

appropriate United States Court of Appeals from this judgment.

See 28 U.S.C. § 636(c)(3).

      SO ORDERED this 23rd day of July 2020, at Hartford,

Connecticut.



5 The Court offers no opinion on whether the ALJ should or will
find plaintiff disabled on remand. Rather the Court finds remand
is appropriate to permit the ALJ to obtain an opinion from
plaintiff’s treating physician concerning her physical residual
functional capacity.

                                    11
Case 3:19-cv-00610-RAR Document 23 Filed 07/23/20 Page 12 of 12



                            __        /s/   __ ___ ____
                            Robert A. Richardson
                            United States Magistrate Judge




                              12
